UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2011 HOKU CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51458 99-0351487 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) Of incorporation) 1288 Ala Moana Blvd, Suite 220 Honolulu, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808) 682-7800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Appointment of “Jeremy” Xiaoming Yin, Ph.D., asPresident of Hoku Corporation On February 28, 2011, Hoku Corporation (the “Company”) announced the appointment of “Jeremy” Xiaoming Yin, Ph.D., as the President of the Company, effective immediately.Dr. Yin will report to Mr. Scott Paul, who continues to serve as the Chief Executive Officer of the Company following the appointment. Dr. Yin, age 48, has served as the founder and managing director of SinoTransPacific Ventures, a cross-border private equity investment advisory firm headquartered in Los Angeles that focuses on clean technologies. From 2000 to 2007, Dr. Yin was a founding member and Vice President at LightCross, Inc., a California-based manufacturer of optical networking and switching components, which was merged with Arroyo Optics in 2005 to form Kotura, Inc. Subsequent to the acquisition of LightCross, Dr. Yin served in a variety of executive roles at Kotura, Inc. From 1996 to 2000, Dr. Yin served as the program manager and technical staff at the IBM, Siemens, Toshiba Development Alliance in East Fishkill, New York.Dr. Yin holds a bachelor's degree from the University of Science and Technology of China, an M.B.A. from UCLA Anderson School of Management, and a Ph.D. in semiconductor physics from the City University of New York. Item 9.01. Financial Statements and Exhibits. (d)
